Citation Nr: 0940577	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  07-31 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to financial assistance from the Department of 
Veterans Affairs pursuant to 38 U.S.C.A. § 3902 for the 
purchase of an automobile or other conveyance, or of 
automotive adaptive equipment.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to January 
1993.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2007 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in July 2007, a statement of the case was issued in 
September 2007, and a substantive appeal was received in 
October 2007.  The Veteran testified at a Board hearing in 
August 2008.


FINDING OF FACT

The Veteran's service-connected disabilities have not 
resulted in loss or permanent loss of use of one or both 
feet, loss or permanent loss of use of one or both hands, 
permanent impairment of vision of both eyes, or ankylosis of 
one or both knees or one or both hips.


CONCLUSION OF LAW

The criteria for establishing eligibility for financial 
assistance in acquiring an automobile and adaptive equipment, 
or adaptive equipment only, have not been met.  38 U.S.C.A. 
§§ 3901, 3902, 5107 (West 2002); 38 C.F.R. § 3.808 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

In this case, VA satisfied its duties to the Veteran in a 
VCAA letter issued in October 2006.  The letter predated the 
June 2007 rating decision.  See id.  The VCAA letter notified 
the Veteran of what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the claimant, and what 
information and evidence will be obtained by VA.  Id.; but 
see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The 
October 2006 letter has clearly advised the Veteran of the 
evidence necessary to substantiate his claim. 

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
Veteran's medical records.  There is no indication of 
relevant, outstanding records which would support the 
Veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the evidence of 
record contains VA examination reports dated in November and 
December 2006.  The examination reports obtained are thorough 
and contain sufficient information to decide the issue on 
appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issue on appeal.

Criteria & Analysis

The Veteran is seeking entitlement to a certificate of 
eligibility for financial assistance in the purchase of 
automobile and adaptive equipment, or for adaptive equipment 
only.  A certification of eligibility for financial 
assistance in the purchase of one automobile and of basic 
entitlement to necessary adaptive equipment will be made 
where the claimant meets the requirements of paragraphs (a), 
(b) and (c) of 38 C.F.R. § 3.808.  The claimant must have had 
active military, naval or air service.  38 C.F.R. § 3.808(a).  
One of the following must exist and be the result of a 
disease or injury incurred in or aggravated during active 
military, naval or air service:  (i) loss or permanent loss 
of use of one or both feet; (ii) loss or permanent loss of 
use of one or both hands; (iii) permanent impairment of 
vision of both eyes: central visual acuity of 20/200 or less 
in the better eye, with corrective glasses, or central visual 
acuity of more than 20/200 if there is a field defect in 
which the peripheral field has contracted to such an extent 
that the widest diameter of visual field subtends an angular 
distance no greater than 20° in the better eye; and (iv) for 
adaptive equipment eligibility only, ankylosis of one or both 
knees or one or both hips.  38 C.F.R. § 3.808(b).  A specific 
application for financial assistance in purchasing a 
conveyance is required, and must contain a certification by 
the claimant that only persons properly licensed will operate 
the conveyance.  38 C.F.R. § 3.808(c). 

Loss of use of a hand or foot is defined as no effective 
function remaining other than that which would be equally 
well served by an amputation stump at the site of election 
below the elbow or knee with use of a suitable prosthetic 
appliance. 
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc., in the case of the hand, or of balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  38 C.F.R. § 3.350(a)(2)(i).

In the instant matter, the Veteran claims that that an 
automobile adaptive device is needed due to his postoperative 
residuals, right transcaphoid and perilunate dislocation and 
scaphoid fracture, rated 0 percent disabling, hemiparesis of 
the right upper extremity, rated 20 percent disabling, and 
hemiparesis, right lower extremity, rated 10 percent 
disabling.  Thus, the Board must consider whether the 
Veteran's service-connected right upper extremity disability 
has resulted in the permanent loss of the hand, and whether 
the Veteran's right lower extremity disability has resulted 
in the permanent loss of use of foot or resulted in ankylosis 
of the knee or hip, under 38 C.F.R. § 3.808(b)(1)(i)(iv).  

For historical purposes, it is noted that in May 1997, the 
Veteran was involved in an in-service motor vehicle accident 
and sustained multiple injuries, to include a head injury, 
right lower extremity hemiparesis, and injury to his right 
wrist.  In December 2006, the Veteran underwent a VA 
examination pertaining to the right wrist.  Examination of 
the right wrist revealed that he could only extend the right 
wrist 5 degrees.  There was no palmar flexion of the wrist, 5 
degrees of radial deviation, and 10 degrees of ulnar 
deviation of the right wrist.  The 12 centimeter longitudinal 
incision over the dorsum of the right wrist was well healed 
and attached to the underlying tendons.  The examiner 
diagnosed status post fracture of the right transcaphoid and 
right perilunate dislocation with fracture dislocations 
resulting in fusion of the right wrist.  The examiner noted 
that there is near complete fusion of the entire right wrist 
as a result of the residuals of his previous fracture 
dislocation of the right wrist.  Immobility is a limiting 
factor.  He was right hand dominant prior to the in-service 
accident and now is primarily dependent upon his left hand.  
The Veteran's subjective complaints pertaining to the right 
wrist consisted of difficulty picking up objects with the 
right wrist and virtually no strength in the right wrist.  He 
does not use an assistive device but wears a protective glove 
over the right wrist and hand.  The significant impact on his 
daily activities is that he was right hand dominant and now 
has to depend predominantly upon his left hand for feeding 
himself and for virtually all fine work activities.  A 
November 2006 VA examination report conducted to evaluate his 
cognitive disorder, reflects that the Veteran is able to 
dress himself, fix his meals, and all activities of daily 
living are met.  He reported that some pins were placed in 
his right hand and when cold weather comes, he gets pain in 
his right hand.  He treats this with a glove and puts a 
carpal tunnel brace on his right arm that he gets at a drug 
store.  On physical examination, the examiner observed right 
arm spasticity and fairly good strength in all four 
extremities but increase tone in the right arm, manifested by 
clasp knife spasticity.  At the Board hearing, the Veteran 
testified that his right hand does not bend, so he mainly 
drives with his left hand.  He drives an automatic vehicle 
and uses both hands to shift.  

A December 2006 VA cervical spine examination report reflects 
that the Veteran's main complaint with regard to his neck and 
upper back is pain and discomfort on attempting to bend, with 
no radiation of pain.  He does not use an assistive device 
but does walk with a significant faltering limp favoring his 
right side.  The examiner specifically stated that there was 
no knee instability.  The November 2006 VA examination report 
reflects the Veteran's report that his right leg hemiparesis 
has not been a difficult problem.  On physical examination, 
he had some spasticity in the right leg which was seen on the 
movement to the examining table, and fairly good strength in 
all four extremities but increased tone in the right leg.  
This was manifested by clasp knife spasticity.  At the Board 
hearing, the Veteran testified that when driving his right 
leg gets tired and feels stiff.

The Veteran contends that he needs automobile adaptive 
equipment to safely operate his vehicle.  Based on a complete 
review of the medical evidence, the Board cannot find that 
the Veteran's service-connected right upper extremity 
disability has resulted in loss or permanent loss of use the 
right hand.  Based on the findings reflected in the most 
recent VA examination reports, and based on a review of prior 
VA medical examinations and medical records, it is clear that 
the evidence demonstrates limited use of the Veteran's right 
wrist and hand due to his service-connected right wrist 
disability.  However, the Board finds that there is no 
evidence showing that his service-connected right upper 
extremity disability has resulted in the loss, or permanent 
loss of use, of the hand.  In this regard, the evidence 
demonstrates that, although he has difficulties gripping 
objects and predominantly relies on the left wrist/hand, he 
still maintains use of both hands.  This is demonstrated by 
the Veteran's testimony that while he mainly drives with the 
left hand, he uses both hands to shift.  While he has 
difficulty picking up objects and limited mobility of the 
wrist, he is still able to dress himself, fix meals, and 
perform other activities of daily living.  Based on the 
objective findings and subjective complaints of the Veteran, 
the Board is unable to determine that service-connected right 
upper extremity disability results in the loss of use of his 
hand.  With regard to his right lower extremity hemiparesis, 
there is no evidence showing that his service-connected right 
lower extremity disability has resulted in the loss, or 
permanent loss of use, of the foot.  In this regard, the 
evidence demonstrates that his right leg drags and the 
November 2006 examiner observed some spasticity in the right 
leg, but he is still able to ambulate.  Likewise, while his 
right leg does feel tired and stiff when driving, he is still 
able to use his right lower extremity.  As detailed, at the 
November 2006 examination, the Veteran reported that his 
right leg hemiparesis has not been a difficult problem.  
Based on the objective findings and subjective complaints of 
the Veteran, the Board is unable to determine that the 
Veteran's right lower extremity disability results in the 
loss of his foot.  Under such circumstances, the Board finds 
that the Veteran has not lost the use of the right hand or 
right foot, and therefore, he is not entitled to automobile 
and adaptive equipment under 38 U.S.C.A. § 3901(a); 38 C.F.R. 
§ 3.808(a).

Likewise, with regard to entitlement to adaptive equipment, 
the objective evidence of record does not reflect a finding 
of anklyosis of the right knee or right hip.  Thus, the Board 
has determined that adaptive equipment is not deemed 
necessary for the Veteran's license and safe operation of a 
vehicle under 38 C.F.R. § 3.808(b)(1)(iv).  

In conclusion, based on the above analysis, the Veteran's 
claim of entitlement to a certificate of eligibility for 
financial assistance in the purchase of automobile and 
adaptive equipment, or for adaptive equipment only must be 
denied.  


ORDER

Entitlement to VA financial assistance pursuant to 
38 U.S.C.A. § 3902 for the purchase of an automobile or other 
conveyance, or of automotive adaptive equipment is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


